     Case 3:20-cv-01262-JM-AGS Document 32 Filed 07/09/21 PageID.374 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARCO A. FERNANDEZ, individually                    Case No.: 3:20-cv-1262-JM-(AGS)
     and as a representative of the class,
12
                                        Plaintiff,       SCHEDULING ORDER
13
     v.
14
     CORELOGIC CREDCO, LLC.,
15
                                      Defendant.
16
17         On April 8, 2021, this court issued a stay pending the Supreme Court’s decision in
18   TransUnion LLC. v. Ramirez, Case No. 20-297. (Doc. No. 27.) On June 25, the Supreme
19   Court rendered its decision in Ramirez and, following this court’s instructions, the parties
20   duly filed a status report on July 7, 2021. (Doc. No. 31.) The status report proposed a
21   scheduling order for the case. (Id.) Upon consideration of the joint status report, the court
22   orders as follows:
23         1. By July 30, 2021, Plaintiff must file with the court a Notice of Intent to file a
24            Second Amended Complaint (“SAC”), if that is that course of action he intends
25            to take.
26         2. If Plaintiff elects to file a SAC he has up to and including August 13, 2021 to
27            file the SAC. Defendant has up to and including September 3, 2021 to file its
28            responsive pleading to the SAC.

                                                     1
                                                                               3:20-cv-1262-JM-(AGS)
     Case 3:20-cv-01262-JM-AGS Document 32 Filed 07/09/21 PageID.375 Page 2 of 2



 1            3. Should Plaintiff choose to stand on the allegations made in the First Amended
 2               Complaint 1 (“FAC”), (Doc. No. 14), Defendant has up to including August 20,
 3               2021 to file its responsive pleading to the FAC.
 4            4. The court’s previously imposed STAY is HEREBY LIFTED.
 5            IT IS SO ORDERED.
 6       Dated: July 9, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   1
      The FAC was filed on September 29, 2020. On October 30, 2020, Defendant moved to
27   dismiss the FAC, (Doc. No. 15). Considering the stay, and to assist in managing its own
     calendar, the court denied without prejudice as moot Defendant’s motion to dismiss (Doc.
28   No. 27 at 8).
                                                    2
                                                                            3:20-cv-1262-JM-(AGS)
